DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The formal drawings filed on 2/28/2020 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 
Information Disclosure Statement
4.	The Information Disclosure Statement filed on 2/28/2020 has been considered.

5.	This application is in condition for allowance except for the following formal matters: 
See below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Claim Objections
6.	Claims 4 and 14 are objected to because of the following informalities:  The recitation of claim 4 calling for, “… a voltage of the second  pad electrode of the first memory die fluctuates from a first timing to a  second timing after the first timing, voltages of the third pad electrode of  the first memory die and the second pad electrode of the second memory die  fluctuate from the first timing or a third timing after the first timing to a  fourth timing after the second timing and the third timing, and a voltage of  the third pad electrode of the second memory die fluctuates from a fifth timing  after the second timing and the third timing to a sixth timing after the fourth  timing and the fifth timing” is redundant, vague and/or confusing and should read “… a voltage of the second  pad electrode of the first memory die fluctuates from a first timing to a  second timing, voltages of the third pad electrode of  the first memory die and the second pad electrode of the second memory die  fluctuate from the first timing or a third timing to a  fourth timing, and a voltage of  the third pad electrode of the second memory die fluctuates from a fifth timing  to a sixth timing.”  
The recitation of claim 14 calling for, “… a voltage of the second pad electrode of the  first memory die fluctuates from a first timing to a second timing after the  first timing, voltages of the third pad electrode of the first memory die and  the second pad electrode of the second memory die fluctuate from the first  timing or a third timing after the first timing to a fourth timing after the  second timing and the third timing;  and a voltage of the third pad electrode  of the second memory die fluctuates from a fifth timing after the second timing  and the third timing to a sixth timing after the fourth timing and the fifth  timing” is redundant, vague and/or confusing and should read “… a voltage of the second pad electrode of the  first memory die fluctuates from a first timing to a second timing, voltages of the third pad electrode of the first memory die and  the second pad electrode of the second memory die fluctuate from the first  timing or a third timing to a fourth timing;  and a voltage of the third pad electrode  of the second memory die fluctuates from a fifth timing to a sixth timing” 
Appropriate correction is required.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893